JUSTICE NELSON
specially concurring.
I concur in our discussion of issue one and concur in our discussion of issue two to the extent that we should not consider this issue because no exceptions were made by D.D. to the manner in which the court made its findings. I do not agree that simply incorporating a doctor’s report by reference fulfills the trial court’s obligation under *170Rule 52(a), M.R.Civ.R, to “find the facts specially.” Unfortunately decisions like this and Matter of R.J.W. (1987), 226 Mont. 419, 736 P.2d 110, establish exceptions that soon swallow the rule.
JUSTICE TRIEWEILER dissenting.
I dissent from the majority’s conclusion that there was clear and convincing evidence that D.D. was seriously mentally ill. Proof of serious mental illness requires proof that a person is an imminent threat of injury to himself or others. Section 53-21-102(15) MCA. “Imminent threat of self-inflicted injury or injury to others shall be evidenced by overt acts, sufficiently recent in time as to be material and relevant as to the respondent’s present condition.” Section 53-21-126(2), MCA.
While we have held in Mental Health of E.M. (1994), 265 Mont. 211, 875 P.2d 355, that a direct threat to kill another satisfies the overt act requirement, the majority’s conclusion in this case simply stretches the “overt act” requirement beyond the point that it has any meaning.
There was nothing about referring to Dr. Gordon as a pimp, or the fact that disparaging remarks were made about a gang leader that suggested that D.D. was an imminent threat of harm to himself or others. Rush Limbaugh and G. Gordon Liddy say worse things to millions of listeners every day.
While there may be a strong public policy argument that an overt act should not be required before concluding that a person presents an imminent threat of harm to himself or others, that public policy decision has been made by the Legislature and should be amended by the Legislature. For all practical purposes, § 53-21-126(2), MCA, has been amended by this decision.
For these reasons, I dissent from the majority opinion.